68 F.3d 685
CHEMICAL LEAMAN TANK LINES, INC., Plaintiff-Appelleev.The AETNA CASUALTY & SURETY COMPANY, Et Al., Robin AnthonyGildart Jackson, an Underwriter at Lloyd's,London, Et Al., Defendants-Appellants inNo. 93-5777,The Aetna Casualty & Surety Company, Defendant-Appellant in
No. 93-5794.
Nos. 93-5777, 93-5794.
United States Court of Appeals,Third Circuit.
Dec. 15, 1995.

Before:  SCIRICA, NYGAARD and McKEE, Circuit Judges.

ORDER FOR PANEL REHEARING

1
It is hereby ordered that, pursuant to Internal Operating procedure 9.5.7, panel rehearing is granted in the above captioned appeal, and the opinion previously filed on October 12, 1995, is hereby vacated.